UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13449 QUANTUM CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-2665054 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1650 Technology Drive, Suite 800, San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408) 944-4000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered QUANTUM CORPORATION COMMON STOCK NEW YORK STOCK EXCHANGE Securities registered pursuant to Section 12(g) of the Act:
